Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement (this “Agreement”) dated as of
September 27, 2013 (the “Effective Date”) is among Nuverra Environmental
Solutions, Inc. (formerly known as Heckmann Corporation), a Delaware corporation
(the “Borrower”), the subsidiaries of the Borrower party hereto (the
“Guarantors”), Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”), issuing lender (in such
capacity, the “Issuing Lender”) and swing line lender (in such capacity, the
“Swing Line Lender”), and each other party hereto that is a Lender under the
Credit Agreement referred to below (each in its individual capacity, a
“Lender”).

INTRODUCTION

A. The Borrower, the Administrative Agent, the Issuing Lender, the Swing Line
Lender and the Lenders are parties to that certain Credit Agreement dated as of
April 10, 2012 (the “Closing Date”), as amended by the Master Assignment,
Agreement, Amendment No. 1 and Waiver to Credit Agreement and Related Documents
dated November 30, 2012 and the Amendment No. 2 and Waiver to Credit Agreement
and Related Documents dated June 27, 2013 (and as may be further amended,
restated, supplemented or modified from time to time, the “Credit Agreement”).

B. Section 5.17 of the Credit Agreement sets forth various covenants providing
Borrower time frames within which to complete certain items (the “Post-Closing
Covenants”), including, without limitation, the requirement that Borrower
satisfy the requirements of Section 5.17(a)(iii) and (iv) of the Credit
Agreement in connection with Material Real Property located in North Dakota and
acquired in the Rough Rider Acquisition (the “North Dakota Title and Survey
Requirement”).

C. The Borrower has requested and the Administrative Agent, the Issuing Lender,
the Swing Line Lender and the Lenders party hereto have agreed to amend the
Credit Agreement as set forth herein.

THEREFORE, the Borrower, the Administrative Agent, the Issuing Lender, the Swing
Line Lender and the other parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

Section 2. Acknowledgments. The Administrative Agent, Issuing Lender, Swing
Lender, Lenders and Borrower hereby acknowledge and agree that (a) except for
the North Dakota Title and Survey Requirement, the Administrative Agent has
extended the deadlines for satisfaction of the requirements set forth in
Section 5.12, Section 5.16 and Section 5.17(a), (b) and (d) to October 31, 2013,
(b) the Administrative Agent has extended the deadline for satisfaction of the
North Dakota Title and Survey Requirement to March 31, 2014, and (c) such dates
may be further extended to such date as the Administrative Agent may determine
in its sole discretion pursuant to the terms of Section 5.12, Section 5.16 and
Section 5.17(a), (b) and (d), respectively.



--------------------------------------------------------------------------------

Section 3. Amendments to Credit Agreement. Upon the occurrence of the conditions
set forth in Section 6, the Credit Documents are hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
definition:

“Third Amendment Effective Date” means September 27, 2013.

(b) Section 1.1 of the Credit Agreement is hereby amended to replace the
following definition to read in its entirety as follows:

“Fee Letter” means each of (i) that certain Fee Letter dated as March 20, 2012
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC, Regions Bank, and
Regions Securities, LLC, (ii) that certain Agent Fee Letter dated as October 26,
2012 among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, and
(iii) that certain Fee Letter dated as of September 12, 2013 among the Borrower,
Wells Fargo, and Wells Fargo Securities, LLC, and “Fee Letters” shall mean such
fee letters collectively.

(c) Section 6.16 is amended to read in its entirety as follows:

“Section 6.16 Maximum Total Debt Leverage Ratio. Borrower shall not permit the
Maximum Total Debt Leverage Ratio to be more than:

(a) as of the fiscal quarter ending September 30, 2012, 4.50 to 1.00;

(b) as of each fiscal quarter ending during the period from and including
December 31, 2012 through and including June 30, 2013, 4.00 to 1.00;

(c) as of the fiscal quarter ending September 30, 2013, 4.75 to 1.00;

(d) as of the fiscal quarter ending December 31, 2013, 4.50 to 1.00;

(e) as of the fiscal quarter ending March 31, 2014, 4.25 to 1.00;

(f) as of the fiscal quarter ending June 30, 2014, 4.00 to 1.00; and

(g) for each fiscal quarter ending thereafter, 3.75 to 1.00.”

(d) Schedule I is amended to replace the language “Notwithstanding the
foregoing, the Borrower shall be deemed to be at Level IV from the First
Amendment Effective Date until delivery of its unaudited Financial Statements
and corresponding Compliance Certificate for the fiscal quarter ending
September 30, 2012.” with “Notwithstanding the foregoing, the Borrower shall be
deemed to be at Level VI from the Third Amendment Effective Date until delivery
of its unaudited Financial Statements and corresponding Compliance Certificate
for the fiscal quarter ending March 31, 2014”.

Section 4. Borrower’s Representations and Warranties. Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents, are true and correct in all material respects on
and as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date (except that such materiality
qualifiers shall not be applicable to the extent any representations and

 

-2-



--------------------------------------------------------------------------------

warranties are already qualified or modified by materiality in the text
thereof); (b) after giving effect to this Agreement, no Default has occurred and
is continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate power and authority of the Borrower and have been duly
authorized by appropriate corporate action and proceedings; (d) this Agreement
constitutes the legal, valid, and binding obligation of Borrower enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement, other than those which have been obtained or
made; and (f) the Liens under the Security Documents are valid and subsisting
and secure the Borrower’s obligations under the Credit Documents.

Section 5. Guarantors Representations and Warranties. Each Guarantor represents
and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Guaranty and the representations
and warranties contained in the other Credit Documents to which such Guarantor
is a party are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date (except that such materiality
qualifiers shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); (b) after
giving effect to this Agreement, no Default has occurred and is continuing under
any Credit Document to which such Guarantor is a party; (c) the execution,
delivery and performance of this Agreement are within the corporate, limited
liability company, or partnership power and authority of such Guarantor and have
been duly authorized by appropriate corporate, limited liability company, or
partnership action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Guarantor enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement, other than those which have been obtained or made; and (f) the Liens
under the Security Documents to which such Guarantor is a party are valid and
subsisting and secure such Guarantor’s and the Borrower’s obligations under the
Credit Documents.

Section 6. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received this Agreement,
duly executed by all the parties hereto, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Payment of Fees. The Borrower shall have paid the fees set forth in the Fee
Letter dated as September 12, 2013 among the Borrower, the Agent and Wells Fargo
Securities, LLC any other fees and expenses required to be paid as of or on the
Effective Date by Section 9.1 of the Credit Agreement or any other provision of
a Credit Document.

(c) Other Proceedings and Contractual Restrictions. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered, and no contractual or other restriction shall exist, in connection with
this Agreement.

 

-3-



--------------------------------------------------------------------------------

(d) No Default. No Default shall have occurred and be continuing.

Without limiting the generality of the provisions of Article 8 of the Credit
Agreement, for determining compliance with the conditions specified above, each
party hereto shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required in this Section 6 to be
consented to or approved by or acceptable or satisfactory to such party unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Credit Documents shall have received written notice from
such party prior to the Effective Date specifying its objection thereto and, if
such party is a Lender, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowings.

Section 7. Acknowledgments and Agreements.

(a) Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms and Borrower waives any defense,
offset, counterclaim or recoupment, in each case existing on the date hereof,
with respect to such Obligations. Borrower, each Guarantor, Administrative
Agent, Issuing Lender and each other party hereto does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and the Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the Guaranty, are not impaired in any respect by this Agreement.

(b) The Administrative Agent, the Collateral Agent and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents,
(ii) any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies of the Administrative Agent or any
Lender with respect to the Credit Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Credit Documents.

(c) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean the Credit Agreement and such Credit
Documents as amended by this Agreement. This Agreement is a Credit Document for
the purposes of the provisions of the other Credit Documents. Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Agreement shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

Section 8. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Credit Documents.

Section 9. Reaffirmation of the Security Documents. Each Credit Party hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Security Documents to which it is a party are in full force and effect and that
such Security Documents as amended hereby continue to secure the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Secured Obligations, as such Secured
Obligations may have been amended by this

 

-4-



--------------------------------------------------------------------------------

Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Credit Party under any
Security Document in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Notes or any of the other
Credit Documents.

Section 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 12. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 13. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

Section 14. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

-5-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Jay Parkinson

Name:  

Jay Parkinson

Title:  

Chief Financial Officer

GUARANTORS: 1960 WELL SERVICES, LLC HECKMANN ENVIRONMENTAL SERVICES, INC.
HECKMANN WATER RESOURCES (CVR), INC. HECKMANN WATER RESOURCES CORPORATION HEK
WATER SOLUTIONS, LLC APPALACHIAN WATER SERVICES, LLC THERMO FLUIDS INC. BADLANDS
POWER FUELS, LLC (Delaware entity)
BADLANDS POWER FUELS, LLC (North Dakota entity) LANDTECH ENTERPRISES, L.L.C.
BADLANDS LEASING, LLC

Each By:

 

/s/ Jay Parkinson

Name:

 

Jay Parkinson

Title:

 

Chief Financial Officer

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS: WELLS FARGO BANK,  

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender, Issuing Lender, and Existing Lender

By:  

/s/ T. Alan Smith

  T. Alan Smith   Managing Director

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

FIRST NATIONAL BANK OF PENNSYLVANIA

By:  

/s/ Mark A. Turcsanyi

Name:   Mark A. Turcsanyi Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Joseph F. King

Name:   Joseph F. King Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Matthew Lewis

Name:   Matthew Lewis Title:   Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A. By:  

/s/ Jeffery Kridler

Name:   Jeffery Kridler Title:   Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Raju Patel

Name:   Raju Patel Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ Gerald J. Holt

Name:   Gerald J. Holt Title:   Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ James P. Nickel

Name:        James P. Nickel Title:        Senior Vice President

 

Signature Page to Amendment No. 3 to Credit Agreement